October 27, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
          LOUIS TAYLOR GUTHRIE AND MARCUS STAUDT, Appellants

NO. 14-10-01046-CV                        V.

       ADRIAN GARCIA, SHERIFF OF HARRIS COUNTY, TEXAS, Appellee
                         ____________________



       This cause, an appeal from the judgment in favor of appellee, ADRIAN GARCIA,
SHERIFF OF HARRIS COUNTY, TEXAS, signed September 30, 2010, was heard on
the transcript of the record. We have inspected the record and find error in the judgment.
We therefore order the judgment of the court below REVERSED and REMAND the
cause for proceedings in accordance with the court’s opinion.         We order appellee,
ADRIAN GARCIA, SHERIFF OF HARRIS COUNTY, TEXAS, to pay all costs
incurred in this appeal. We further order this decision certified below for observance.